Case 2:19-cv-07959-DMG-SK Document 32 Filed 11/10/20 Page 1 of 1 Page ID #:496



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MICHAEL J. ROJAS, an individual,            Case No.: CV 19-7959-DMG (SKx)
 12                         Plaintiff,            ORDER RE STIPULATION OF
                                                  DISMISSAL WITH PREJUDICE
 13         v.                                    [31]
 14   CMFG LIFE INSURANCE
      COMPANY, and DOES 1 through 50,
 15   inclusive,
 16                       Defendants.
 17
 18
            Plaintiff Michael Rojas and Defendant CMFG Life Insurance Company,
 19
      having so stipulated and good cause appearing,
 20
            IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil Procedure
 21
      41(a), the above-captioned action is dismissed with prejudice. The parties shall
 22
      bear their own attorneys’ fees and costs.
 23
      IT IS SO ORDERED.
 24
      DATED: November 10, 2020
 25                                          DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
 26
 27
 28
